Title: Nicolas G. Dufief to Thomas Jefferson, 9 September 1814
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


          Monsieur,  Philadelphie ce  9. Sept. 1814
          J’ai eu l’honneur de vous envoyer par le courrier de ce matin le 3ème & dernier volume du dictionnaire universel—Je n’ai pas réussi Jusqu’à présent à trouver l’ouvrage d’Evanson—Aussitôt après avoir reçu les 150dlls de Mr Gibson, Je me Suis empressé d’aller regler avec Mr Bradford, chez qui l’on m’a donné le reçu inclus. Les autres personnes Seront payées dès qu’elles Se
				présenteront
          Je Suis avec le respect profond qui vous est du
          Votre très-dévoué ServiteurN. G. Dufief
          
          Editors’ Translation
          
            Sir, Philadelphia  9. Sept. 1814
            By this morning’s post I had the honor of sending you the third and final volume of the New Universal and Pronouncing Dictionary of the French and English Languages—I have not yet succeeded in finding Evanson’s book—As soon as I received the 150 dollars from Mr. Gibson, I immediately went to settle your account with Mr. Bradford, at whose house I was given the enclosed receipt. The other people will be paid as soon as they
			 present themselves
            I am with the profound respect which is your due
            Your very devoted servantN. G. Dufief
          
        